           Case 1:19-cv-07708-VSB Document 21 Filed 09/13/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                                                      9/13/2019
                                                          :
48th Restaurant Associates, LLC,                          :
                                                          :
                                        Plaintiff,        :
                                                          :        19-CV-7708 (VSB)
                      -against-                           :
                                                          :                ORDER
AVRA HOSPITALITY, et al.,                                 :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On September 12, 2019, Defendants filed a motion to dismiss the amended complaint

pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(3), along with a memorandum

of law and declarations in support. (Docs. 17–20.) Under Federal Rule of Civil Procedure

15(a)(1)(B), a plaintiff has 21 days after the service of a motion under Rule 12(b) to amend the

complaint once as a matter of course. Accordingly, it is hereby:

        ORDERED that Plaintiffs shall file any second amended complaint by October 3, 2019.

It is unlikely that Plaintiffs will have a further opportunity to amend.

        IT IS FURTHER ORDERED that if no second amended complaint is filed, Plaintiff(s)

shall serve any opposition to the motion to dismiss by October 12, 2019. Defendants’ reply, if

any, shall be served by October 26, 2019. At the time any reply is served, the moving party shall

supply Chambers with two courtesy copies of all motion papers pursuant to my Individual Rules

by mailing or delivering them to the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York.
        Case 1:19-cv-07708-VSB Document 21 Filed 09/13/19 Page 2 of 2



SO ORDERED.

Dated: September 13, 2019
       New York, New York

                                         ______________________
                                         Vernon S. Broderick
                                         United States District Judge
